Citation Nr: 1417430	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-39 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as due to a service-connected seizure disorder or the medications prescribed to treat it.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1992, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claims of service connection for obstructive sleep apnea, including as due to a service-connected seizure disorder or the medications prescribed to treat it, and entitlement to a TDIU.  The Veteran disagreed with this decision in June 2009.  An RO hearing was held on the Veteran's claims in March 2010.  He perfected a timely appeal in September 2010 and requested a Travel Board hearing.  This hearing was held at the RO before the undersigned Veterans Law Judge in March 2012.  A copy of the hearing transcript has been associated with the claims file.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The Veteran testified at his March 2012 Board hearing about a worsening of his service-connected seizure disorder.  The issue entitlement to a disability rating greater than 40 percent for a service-connected seizure disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a TDIU due exclusively to the Veteran's service-connected seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence is equipoise as to whether the Veteran's obstructive sleep apnea is proximately due to or was aggravated by the medications prescribed to treat his  service-connected seizure disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for obstructive sleep apnea on a secondary basis are met.  reat the service-connected seizure disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for obstructive sleep apnea, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Service Connection for Obstructive Sleep Apnea 

The Veteran contends that he incurred obstructive sleep apnea during active service.  He alternatively contends that his service-connected seizure disorder or the medications prescribed to treat this disability caused or aggravated his current obstructive sleep apnea.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in April 1987, prior to his entry on to active service in August 1988, he denied all relevant pre-service medical history.  Clinical evaluation was normal except for a large asymptomatic left varicocele, an atrophic left testicle, asymptomatic pes cavus, and a mid-back scar.

At his separation physical examination in August 1992, the Veteran denied any medical history of frequent trouble sleeping and reported a history of seizures.  The in-service examiner stated that this referred to an isolated tonic-clonic seizure in October 1991 and an "unwitnessed" reported seizure in March 1992.  This examiner also noted that the Veteran had returned to full duty in April 1992.  Clinical evaluation was normal except for several tattoos.

The Veteran's available service personnel records show that he participated in Operation Desert Shield in the southwest Asia theater of operations from August 1990 until April 1991.  The Veteran's DD Form 214 shows that he was awarded the Kuwait Liberation Medal w/device.

The post-service evidence shows that, on private outpatient treatment in October 2005, no relevant complaints were noted.  A history of "snoring, daytime hypersomnolence, difficulty staying awake while driving, and frequent daytime naps" was noted.  The impressions included a finding that the Veteran "may also have automatic sleep behaviors."

In January 2006, the Veteran's complaints included being "excessively sleepy during the day" which was "a persistent problem."  The Veteran worked at night and slept from 5 a.m. until 1 or 1:30 p.m.  "He says that he is in a dead sleep and...notes that he snores."  The impressions included that the Veteran "is clearly hypersomnolent and likely as obstructive sleep apnea."  The Veteran was referred for a daytime polysomnogram because he worked nights.

On a private nocturnal polysomnogram in March 2006, the Veteran's complaints included night-time breathing cessation and excessive daytime sleepiness.  The assessment was abnormal nocturnal polysomnography "based on evidence of moderate obstructive sleep apnea."

On private continuous positive airway pressure (CPAP) machine retitration study in May 2007, it was noted that the Veteran "has documented sleep apnea."

The Veteran testified at his March 2010 Board hearing that his obstructive sleep apnea was caused by an undiagnosed illness that he experienced while deployed to the Persian Gulf during the Persian Gulf War.  See RO hearing transcript dated March 1, 2010, at pp. 1-3.

On VA miscellaneous respiratory diseases examination in May 2010, the Veteran's complaints included sleep apnea.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of obstructive sleep apnea treated with a CPAP machine was noted.  It also was noted that the Veteran's obstructive sleep apnea was stable.  The Veteran also experienced daytime hypersomnolence.  There was no evidence of abnormal breath sounds on pulmonary examination.  A sleep study performed in March 2006 was reviewed.  The VA examiner opined that the Veteran's obstructive sleep apnea was not caused by or a result of his service-connected seizure disorder.  The rationale for this opinion was:

There are 2 types of apnea, central and secondary.  Secondary is due [to] external forces while central is due to a deficiency in the brain where there is no signal to breathe.  This [Veteran's] apnea is classified as obstructive sleep apnea as seen on his sleep study.  This type of apnea is not influenced by the brain and is therefore not due to a seizure disorder.

The diagnosis was obstructive sleep apnea.

On VA epilepsy and narcolepsy examination in July 2010, the Veteran reported that, since starting a CPAP "for about 8 hours per night...he no longer has nocturnal seizures but he still has jerks at night."  The VA examiner reviewed the Veteran's electronic VA medical records.  A history of sleep apnea was noted.  This examiner stated:

There is a poorly understood relationship between sleep apnea and epilepsy, but the best data estimates that about 1/3 of epilepsy patients have sleep apnea.  The great majority of studies have focused on the possibility that untreated sleep apnea may increase frequency of seizures.  Little is known about epilepsy causing or exacerbating sleep apnea.  However, it is known that sedating drugs exacerbate sleep apnea which could include anti-epileptic drugs.

This examiner opined that it was at least as likely as not that the Veteran's sleep apnea "may be exacerbated by the necessary medication used to treat...his epilepsy" (or seizures).  This examiner also opined that it was less likely as not that the Veteran's epilepsy (or seizures) caused his sleep apnea.  The assessment included a history of nocturnal seizures and pseudoseizures and a report of obstructive sleep apnea with "CPAP treatment [that] has reduced some of his nocturnal spells."

Following VA outpatient treatment in March 2011, the assessment included sleep apnea which was controlled.  

The Veteran testified at his March 2012 Board hearing that, before he began using his CPAP machine, he had experienced nocturnal grand mal seizures.  After he began using his CPAP machine, he stopped having grand mal seizures but continued having petit mal seizures.  See Board hearing transcript dated March 21, 2012, at pp. 3-4.  He also testified that he experienced his current petit mal seizures frequently and they occurred during the day and at night.  Id., at pp. 4.

Analysis

The Veteran is entitled to service connection for obstructive sleep apnea as due to the medications prescribed to treat his service-connected seizure disorder.  See 38 C.F.R. § 3.310.  The record evidence supports a finding that the medications prescribed to treat the Veteran's service-connected seizure disorder caused or aggravated his current obstructive sleep apnea.  Contrary to findings made by the RO during the pendency of this appeal, the evidence clearly shows that, following VA examination in May 2010, the VA examiner opined that it was at least as likely as not that the medications used to treat the Veteran's service-connected seizure disorder (or epilepsy) exacerbated his obstructive sleep apnea.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The May 2010 VA examiner's opinion also is consistent with the Veteran's March 2012 Board hearing testimony regarding the contended etiological relationship between his obstructive sleep apnea and the medications used to treat his service-connected seizure disorder.  In summary, after resolving all reasonable doubt in the Veteran's favor, and especially in light of the May 2010 VA examiner's opinion concerning the contended etiological relationship between the Veteran's obstructive sleep apnea and the medications prescribed to treat his service-connected seizure disorder, the Board finds that service connection is warranted for obstructive sleep apnea as due to the medications prescribed to treat the Veteran's service-connected seizure disorder.  See 38 C.F.R. § 3.310.  






ORDER

Entitlement to service connection for obstructive sleep apnea as due to the medications prescribed to treat a service-connected seizure disorder is granted.


REMAND

The Veteran also contends that he is entitled to a TDIU due exclusively to his service-connected seizure disorder.  He specifically contends that his service-connected seizure disorder precludes him from securing or maintaining substantially gainful employment.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The record evidence shows that the Veteran was advised by a private emergency room (ER) physician after being seen in the ER in January 2009 that he should not drive or operate heavy machinery due to his seizure activity.  The Veteran reported in a January 2009 statement that his service-connected seizure disorder began increasing in frequency in May 2008 and left him unable to drive or operate heavy equipment as he had done previously as a forklift operator.   

In statements on a VA Form 21-4192 dated in April 2009, the Veteran's former employer confirmed that the Veteran had worked as a forklift operator between July 2007 and November 2008.  This former employer also confirmed that the Veteran had lost several weeks of work due to his disability and was terminated in November 2008 because he "could no longer drive."

The Veteran testified at his March 2010 RO hearing that he had been told by his former employer that he could not work as a forklift operator due to his seizures.  See RO hearing transcript dated March 1, 2010, at pp. 4-5.

On VA examination in May 2010, the VA examiner noted that the Veteran had been "laid off due to seizure activity" and had been unemployed for 1-2 years.

The Veteran testified at his March 2012 Board hearing that, due to his service-connected seizure disorder, he only was able to work as a substitute teacher 3 half days per week.  See Board hearing transcript dated March 21, 2012, at pp. 9-10.  He also testified that he was unable to operate a forklift because he continued to experience seizures and could not obtain a commercial driver's license to operate a forklift while he was experiencing seizures.  Id., at pp. 19-20.

The Veteran currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  The Board notes, however, that entitlement to a TDIU on an extra-schedular basis nonetheless may be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. § 4.16(b).  Thus, the Board finds that, on remand, the RO/AMC should address the matter of extra-schedular entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

The Veteran also has not received a VA examination to determine the impact of his service-connected disabilities on his employability.  The Board notes in this regard that the duty to assist includes scheduling an examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for appropriate examination to determine the impact of his service-connected disabilities on his employability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for his service-connected seizure disorder and service-connected obstructive sleep apnea in recent years.  Ask the Veteran to provide an updated employment history, to include a completed and signed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits for each of his post-service employers.  Each executed form should be returned to VA.  Obtain all VA treatment records which have not been obtained already.  Once the necessary release forms are provided by the Veteran, obtain all private treatment records which have not been obtained already.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Schedule the Veteran for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, alone or in combination, preclude him from securing or following a substantially gainful occupation.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that service connection is in effect for a seizure disorder and for obstructive sleep apnea.  The examiner also is advised that the Veteran contends that he is unemployable solely as a result of his service-connected seizure disorder.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU due exclusively to the service-connected seizure disorder, to include consideration of whether the requirements for referral to the Director of the Compensation and Pension Service have been met under 38 C.F.R. § 4.16(b).  If any determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


